In the Supreme Court of Georgia



                                 Decided: August 24, 2021



 S21Y1075. IN THE MATTER OF WILLIAM LESLIE KIRBY III.

     PER CURIAM.

     This is the fourth appearance of this disciplinary matter before

us, following the rejection of three previous petitions for voluntary

discipline. See In the Matter of Kirby, 304 Ga. 628 (820 SE2d 729)

(2018) (“Kirby I”); In the Matter of Kirby, 307 Ga. 316 (835 SE2d 637)

(2019) (“Kirby II”); In the Matter of Kirby, 309 Ga. 826 (848 SE2d

429) (2020) (“Kirby III”). In this fourth petition, William Leslie

Kirby III (State Bar No. 220475) again seeks voluntary discipline in

connection with his admitted misconduct in four separate State Bar

matters, constituting violations of Rules 1.2, 1.3, 1.4, and 1.16 of the

Georgia Rules of Professional Conduct found in Bar Rule 4-102 (d).

We first rejected the proposed imposition of a State Disciplinary

Review Board reprimand, then rejected a proposed 30-day
suspension,   and   finally   rejected   a   four-month   suspension,

concluding that each proposed sanction was insufficient given the

gravity of Kirby’s pattern of misconduct. In the current petition,

Kirby requests the imposition of a six-month suspension.          The

Special Master, who recommended acceptance of each of the three

prior petitions, recommends acceptance of this petition as well, with

the imposition of a six-month suspension. As explained more below,

we accept the six-month suspension Kirby requests and the Special

Master recommends.

     Regarding the facts of the underlying matters and the

circumstances surrounding Kirby’s misconduct, we have previously

recounted that:

     “With regard to State Disciplinary Board Docket
     (“SDBD”) No. 6926, Kirby admits that he was retained in
     2014 to represent a client in a child-support modification
     action and was paid $375. He filed the modification
     action, albeit later than he promised. When a motion for
     contempt was filed against his client, Kirby failed to
     appear at a 2016 hearing on the motion. The client was
     held in contempt for failing to pay child support and had
     income deduction orders entered against her. Kirby failed
     to respond to the client’s multiple requests for
     information and failed to perform necessary work on the

                                  2
matter. Kirby admits that by this behavior he violated
Rules 1.2, 1.3, and 1.4 of the Georgia Rules of Professional
Conduct found in Bar Rule 4-102 (d).

With regard to SDBD No. 6977, Kirby admits that a client
retained him in 2012 to defend her against criminal
charges. After the client was convicted, Kirby advised her
to seek appointed counsel for the appeal but failed to file
a notice of withdrawal even though he had no plans to
represent her. Although Kirby gave a copy of his file to
the client’s family, he failed to respond to new counsel’s
request for a copy of his file after counsel was appointed
in July 2015. New counsel filed a motion in March 2016
to compel Kirby to produce his file, but Kirby failed to
respond. Kirby admits that by his conduct he violated
Rules 1.4 and 1.16.

With regard to SDBD No. 6978, Kirby admits that in
February 2014 he was retained to represent a client in
divorce proceedings. After a March 2015 mediation, the
client refused to sign a negotiated agreement and
informed Kirby that he wished to retain new counsel.
Kirby gave the client a copy of his file and told the client
that he was withdrawing. But he failed to file a notice of
withdrawal with the court and failed to communicate
with the client. As a result of Kirby’s failure to withdraw
properly, the client was unable to retain another attorney.
Kirby admits that by this conduct he violated Rules 1.4
and 1.16.

Finally, with regard to SDBD No. 6979, Kirby admits that
in 2011 a client hired him to file an uncontested divorce
and paid him a $700 retainer. Although Kirby filed the
petition for divorce in January 2012, he stopped
communicating with the client and did not perform any

                             3
additional work on the case until July 2013, when the
parties negotiated and signed an agreement. Kirby
prepared a final judgment and decree but did not file it
with the court because the court required the parties to
attend a seminar for divorcing parents. Although Kirby
informed the client of this requirement, the client did not
attend the seminar. In February 2016, the client notified
Kirby that he was terminating Kirby’s services. Kirby
failed to send the client his file, although he had promised
to do so, and he did not properly withdraw from the
representation. Kirby failed thereafter to respond to the
client’s inquiries and requests for a refund. Kirby admits
that this conduct amounted to violations of Rules 1.2, 1.3,
1.4, and 1.16.

                           ***

[In connection w]ith his petition for voluntary discipline,
Kirby submitted under seal the March 2018 report of a
psychologist who performed [an] evaluation and found
Kirby to be fit to practice law. Generally speaking, the
psychologist’s report discusses Kirby’s statements
regarding particular stress he was under, including the
2012 death of his father, an attorney with whom he
shared office space, and the 2016 death of his mother. The
psychologist noted various challenges Kirby faced in
managing his practice and his stress. The psychologist
made specific mental health recommendations but also
expressed a concern about whether Kirby would follow
through with his stated plans for personal and
professional improvement. Kirby’s petition for voluntary
discipline provides no indication that he is following the
psychologist’s recommendations.”



                             4
Kirby II, 307 Ga. at 317-318 (quoting Kirby I, 304 Ga. at 628-630).

As to Kirby’s second petition, we noted:

     “The facts remain largely the same, although Kirby has
     included greater detail, including highlighting some of
     the difficulties he faced in representing the clients in
     these matters. In addition, he filed, under seal, a
     February 2019 letter from a licensed psychologist,
     confirming that Kirby ‘is currently under [his] care,’ and
     a personal statement by Kirby, in which he seeks to more
     fully explain the circumstances that led to these
     disciplinary matters. Kirby states that he has changed
     the scope and focus of his practice and that words cannot
     express the disappointment he has had in himself for his
     poor decision making, but that he is thankful that this
     process has led him to seek therapy and to gain some
     peace with the death of his parents.”

Kirby III, 309 Ga. at 828-829 (quoting Kirby II, 307 Ga. at 318-319).

     In considering Kirby’s third petition, in which he again

requested the imposition of a State Disciplinary Review Board

reprimand, but in which he also stated that he was “willing to

accept” a suspension of up to four months, we noted that, “[w]hile all

indicators reflect that Kirby has taken the necessary steps to

address the mental health and practice management problems that

contributed to his misconduct,” we were troubled by Kirby’s attempt


                                  5
to seek discipline already rejected by this Court. Kirby III, 309 Ga.

at 830. Furthermore, we concluded that the four-month suspension

that Kirby declared himself “willing to accept” was insufficient, as

“[f]ar more commonly, cases involving multiple violations of similar

rules committed in connection with multiple client matters have

yielded suspensions of at least six months in length.” Id.

     Having considered the record, and making note that Kirby has

abandoned his attempt to seek discipline already rejected by this

Court, we agree that a six-month suspension is the appropriate

sanction in this matter. See, e.g., In the Matter of Johnson, 303 Ga.

795, 799-800 (815 SE2d 55) (2018) (six-month suspension for

violations of Rules 1.3, 1.4, 1.5, 1.15 (I), 1.16 (d), and 5.5 (a) in

connection with seven client matters); In the Matter of Brantley, 299

Ga. 732, 735 (791 SE2d 783) (2016) (180-day suspension with

conditions for reinstatement for violations of Rules 1.3, 1.4, 1.5 (c)

(1), 1.16 (d), 5.5 (a), 8.1, and 9.3 in connection with five disciplinary

matters); In the Matter of Jones, 292 Ga. 310, 310-311 (736 SE2d

432) (2013) (six-month additional suspension with conditions for

                                   6
reinstatement for violations of Rules 1.3, 1.4, 3.2, and 3.5 (c) in

connection with three client matters, where attorney had prior

disciplinary history but expressed remorse and, as conditions of

reinstatement, would take steps to treat psychological issues and

make restitution); In the Matter of Calomeni, 293 Ga. 673, 673 (748

SE2d 926) (2013) (six-month suspension for violations of Rules 1.2,

1.15 (I), and 5.3 (d) in connection with two client matters); In the

Matter of Huggins, 291 Ga. 92, 93 (727 SE2d 500) (2012) (six-month

suspension with conditions for reinstatement for violations of Rules

1.3, 1.4, 1.15 (I), 1.15 (II), 1.16, and 9.3 in connection with five client

matters).

     Accordingly, we hereby order that Kirby be suspended from the

practice of law in this State for six months. Because there are no

conditions on Kirby’s reinstatement other than the passage of time,

there is no need for him to take any action either through the State

Bar or through this Court to effectuate his return to the practice of

law. Instead, the suspension based on this opinion will take effect as

of the date this opinion is issued and will expire by its own terms six

                                    7
months later. Kirby is reminded of his duties pursuant to Bar Rule

4-219 (b).

     Petition for voluntary discipline    accepted.    Six-month
suspension. All the Justices concur.




                                8